DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant argues…
Young does not disclose “multi-dividing the large tow carbon fiber widely spread at the spreading the carbon fiber in a longitudinal direction of the fiber and forming three to six strands of small tow carbon fibers”.
Applicant further argues that none of the other applied references make up for the deficiency of Young. 
This is not found to be persuasive because…
By providing a different translation of Young from (Google Patents). It is hoped that Young’s dividing and spreading are better exemplified. Young’s (Abstract) recites that since the fiber filament is spread in a physical manner. There is also a merit in that the cut fibers are not scattered when the fibers are cut and supplied. With (Pg. 7, ¶7-8)  As shown in FIG. 3, it is natural that the fiber strands F are arranged in a plurality of strands in the longitudinal direction of the first, second and third spread roll sets SR1, SR2 and SR3. When the first, second, and third spread roll sets SR1, SR2, and SR3 are rotated, the fiber strand F is divided into the first, second, and third flat rolls PR1, PR2, Contact with one of them will be repeated. As such, it is understood that Young’s fiber are physically spread, and divided. With the SMC garnering benefits from this physical spreading and 
This is unpersuasive because as explained above there was not found to be deficiency in Young.
                                                                              Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrés E. Behrens Jr. whose telephone number is (571)-272-9096.  The examiner can normally be reached on Monday - Friday 730 AM-530 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Andrés E. Behrens Jr./Examiner, Art Unit 1741                                                                                                                                                                                                        

/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741